EXHIBIT 10.3
AMENDMENT NO. 1 TO LEASE
3330 Yeon
This Amendment No. 1 to Lease is made as of the 1st day of February, 2004 and
between SCHNITZER INVESTMENT CORP., an Oregon corporation (“Landlord”), and
SCHNITZER STEEL INDUSTRIES, INC., an Oregon corporation (“Tenant”).
RECITALS
A.           Landlord and Tenant are parties to that a certain Lease dated
August 7, 2003 with respect to the leasing of approximately 5,043 rentable
square feet on the second floor of the building commonly known as 3330 NW Yeon
Avenue, Portland, Oregon (the “Lease). The premises leased by Tenant under the
Lease (the “Premises”) is more particularly described on the Lease.
B.            Landlord and Tenant desire to amend the Lease to expand the
Premises in accordance with the terms and conditions set forth in this Amendment
No. 1 to Lease (this “Amendment”). Capitalized terms used in this Amendment
shall have the meanings given to them in the Lease, except as provided in this
Amendment.
AGREEMENT
In consideration of the mutual covenants and conditions contained herein and for
other good and valuable consideration, Landlord and Tenant agree as follows:
1.     Expansion of Premises.
 
A.           Month to Month Expansion Space. Effective as of February 1, 2004,
the Premises is expanded to include approximately 1,413 rentable square feet in
the location shown on the attached Exhibit A (the “Month to Month Expansion
Space”). Landlord shall have the right to terminate Tenant’s right to use the
Month to Month Expansion Space at any time upon thirty (30) days prior written
notice to Tenant. Tenant shall have the right to terminate Tenant’s right to use
the entire Month to Month Expansion Space at any time upon ninety (90) days
prior written notice to the Landlord.
B.            Monthly Base Rent for Month to Month Expansion Space. The monthly
Base Rent payable by Tenant with respect to the Month to Month Expansion Space
is as follows:
Months
Rent PRSF (Annual)
Monthly Installments
 
 
 
 
1 (February 2004) -11
$16.00
 
$1,884.00
12-23
$16.40
 
$1,931.10
24-35
$16.81
 
$1,979.38
36-47
$17.23
 
$2,028.83
48-59
$17.66
 
$2,079.47
60-71
$18.10
 
$2,131.28
72-83
$18.55
 
$2,184.26
84-95
$19.01
 
$2,238.43
96-107
$19.49
 
$2,294.95
108-119
$19.98
 
$2,352.65

 
C.            Increase in Tenant’s Share of Building and Tenant’s Share of
Project. During the period of time during Term of the Lease that the Premises
include the Month to Month Expansion Space, Tenant’s Share of Building shall be
38.31% and Tenant’s Share of Project shall be 2.41%.
D.           Real Estate Brokers. Tenant and Landlord each represent and warrant
to the other that there is no real estate broker or agent who is or may be
entitled to any commission or finder’s fee in connection with this Amendment and
each shall indemnify and hold the other harmless from and against any and all
claims, demands, losses, liabilities, lawsuits, judgments, costs and expenses
(including without limitation, attorneys’ fees and costs) with respect to any
leasing commission or equivalent compensation alleged to be owing on account of
such party’s discussions, negotiations and/or dealings with any real estate
broker or agent.

--------------------------------------------------------------------------------


 
 
2.
Tenant Representations. Tenant represents and warrants that:

A.           Due Authorization. Tenant has full power and authority to enter
into this Amendment without the consent of any other person or entity;
 
B.
No Assignment. Tenant has not assigned the Lease, or sublet the Premises;

C.            No Default. Tenant is not in default of the Lease and Tenant
acknowledges that Landlord is not in default of the Lease; and
D.           Binding Effect. The Lease is binding on Tenant and is in full force
and effect, and Tenant has no defenses to the enforcement of the Lease.
 
3.
General Provisions

A.           Attorneys' Fees. If a suit or an action is instituted in connection
with any dispute arising out of this Amendment or the Lease or to enforce any
rights hereunder or thereunder, the prevailing party shall be entitled to
recover such amount as the court may adjudge reasonable as attorneys' and
paralegals' fees incurred in connection with the preparation for and the
participation in any legal proceedings (including, without limitation, any
arbitration proceedings or court proceedings, whether at trial or on any appeal
or review), in addition to all other costs or damages allowed.
B.            Execution in Counterparts. This Amendment may be executed in
counterparts and when each party has signed and delivered at least one such
executed counterpart to the other party at the party's address set forth above,
then each such counterpart shall be deemed an original, and, when taken together
with the other signed counterpart, shall constitute one agreement which shall be
binding upon and effective as to all signatory parties.
C.            Effect of Amendment. The Lease is unmodified except as expressly
set forth in this Amendment. Except for the modifications to the Lease set forth
in this Amendment, the Lease remains in full force and effect. To the extent any
provision of the Lease conflicts with or is in any way inconsistent with this
Amendment, the Lease is deemed to conform to the terms and provisions of this
Amendment.
D.           Binding Effect. The provisions of this Amendment shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns and no amendment to this Amendment shall be binding upon the parties
unless in the form of a writing executed by each party hereto.
E.            Integration. This Amendment contains the entire agreement and
understanding of the parties with respect to the matters described herein, and
supersedes all prior and contemporaneous agreements between them with respect to
such matters.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above written.
Landlord:
Tenant:
SCHNITZER INVESTMENT CORP., an Oregon corporation
SCHNITZER STEEL INDUSTRIES, INC., an Oregon corporation
By:                                                                           

Its:                                                                           

Date:                                                                       
By:                                                                          

Its:                                                                           

Date:                                                                       

 

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Yeon Business Center – Building 3
3300 NW Yeon
Portland, Oregon
 
Second Floor Plan
 
 
 
 
 